Citation Nr: 1824846	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-41 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of ureteral blockage.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION


The Veteran had active military service from December 1959 to June 1981.  

These matters come before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.   

These matters were previously before the Board in November 2016 and were remanded for the Veteran to be scheduled for a Board hearing.  In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran waived RO consideration of any newly submitted evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The earliest post-service evidence of a urinary complaint is not for decades after separation from service.

2.  The most probative evidence of record is against a finding that the Veteran has a urethral blockage disability causally related to, or aggravated by service.

3.  New and material evidence to reopen a claim of entitlement to service connection for a left knee disability has been received.

4.  The earliest post-service evidence of a left knee disability is not for more than a decade after separation from service.

5.  The most probative evidence of record is against a finding that the Veteran has a left knee disability causally related to, or aggravated by service.

6.  New and material evidence to reopen a claim of entitlement to service connection for a right knee disability has been received. 

7.  The earliest post-service evidence of a right knee disability is not for more than a decade after separation from service.

8.  The most probative evidence of record is against a finding that the Veteran has a right knee disability causally related to, or aggravated by service


CONCLUSIONS OF LAW

1.  The criteria for service connection for a urethral blockage disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

2.  Evidence received since the December 2003 RO decision that denied service connection for a left knee disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.200 (2017). 

3.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  Evidence received since the December 2003 RO decision that denied service connection for a right knee disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105; 38 C.F.R. § 3.156, 20.200. 

5.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal criteria 

New and material evidence (NME)

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. 

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Urethral Blockage

The Veteran's service treatment records (STRs) reflect that the Veteran had a catheter in 1971 while in service.  The post service clinical records reflect urinary complaints beginning several decades later.  Thus, the issue is whether the two incidents are related.  The Board finds, for the reasons noted below, that service connection is not warranted.

STRs in 1971 reflect that the Veteran was treated for a peri-anal abscess due to a staphylococcus aureus which had eventually resulted in voiding difficulty.  During in-patient treatment, a Foley catheter was passed into the bladder and successfully emptied it.  The Veteran was discharged to duty without medications after the peri-anal abscess was drained.  The Veteran was hospitalized for the peri-anal abscess and complications from July 10, 1971 to July 22, 1971.  Follow-up on July 26, 1971 reflected that he was completely asymptomatic.  

Subsequent STRs are negative for urinary complaints.  An August 1971 STR notes the Veteran's two week course of treatment for a recurrent peri-anal abscesses, and probable histoplasmosis.  No urology complaints were noted.  The Board finds that if the Veteran had urinary complaints it would have been noted at that time.

An October 1971 STR reflects he was seen for a fistulatomy/hemorrhoidectomy and details the course of his treatment; no other condition was noted.  The Board finds that if the Veteran had urinary complaints it would have been noted at that time.

The Veteran underwent numerous examinations for flying duty; however, none of them reflects a urinary complaint or diagnosis, and the only noted abnormality of the G-U system was a varicocele (e.g. see January 1969, November 1969, June 1970, June 1971, April 1972, April 1974, April 1975, March 1976 April 1977, May 1978, and June 1980 examination reports).  The Veteran's AF Form 1042s (Medical Recommendation for Flying or Special Operational Duty) reflect that he was medically qualified for flying or special operational duty (see e.g. June 1980 and November 1980 records).  His January 1981 Report of Medical Examination for retirement purposes reflects a normal G-U system.  

The earliest post service clinical complaint of a urinary problem is not until more than two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
 
A February 2003 VA clinical record reflects that the Veteran had difficulty urinating for eight days.  It was noted that the problem had been gradual and became worse when he increased his Effexor dose.  He subsequently quit the Effexor and the problem urination resolved.  It was noted that the medication, which was taken for depression, was causing bladder retention.  There was no nocturia, hesitancy, or dribbling.  (The Veteran is not in receipt of service connection for depression.)  The Board finds that if the Veteran had had urinary complaints since service, it would have been reasonable for him to have reported it, and for it to have been noted in the record, rather than a statement of difficulty with urination with an onset date of slightly more than a week.  Moreover, the urinary problem was noted to be related to medication.

Records in September 2012 and December 2012 from Dr. M. Samberg reflect that the Veteran was seen for a urethral stricture.  There is no indication in the record that it was present since service.

A September 2013 Disability Benefits Questionnaire (DBQ) reflects that the Veteran reported that his condition began in 1971 when he was unable to urinate and was hospitalized for a ruptured fistula.  He reported that he sustained damage to his urethra when a Foley catheter was removed.  The September 2013 examiner found that it is less likely as not that the Veteran's urinary disability was causally related to service.  The examiner noted as follows:

The claimant did indeed have an episode of urinary retention during his peri-anal abscess in 7/22/71. The urinary retention was secondary to the abscess formation, that resolved on insertion of a catheter to drain the urine and treatment of the abscess with drainage. There was no indication that after that event, he had persistent urinary retention. He was able to serve in the military for another 10 years before retiring in 1981 which would be quite difficult with having urinary retention.  There is no record of any treatment for urinary retention until 2012, many years after his retirement from military service.  There is mentioned of calcified densities in the pelvis, but given the location of densities any obstruction would be higher up and not in the urethra itself.  Therefore, the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

The Board finds that the opinion is probative as it reflects that the clinician had reviewed the STRs and provides an adequate rationale.  While the clinician did not significantly discuss the urinary difficulty in 2003 which resolved without treatment (medication was discontinued that was causing the problem), the opinion is adequate regardless as the clinician correctly noted that there had been no treatment for urinary retention since the 1971 incident.  The opinion correctly notes that the Veteran was able to successfully serve for ten years after the removal of the catheter, which the Board finds significant.

The claims file also includes a 2018 opinion from Dr. J. Schuller (Atwater Medical Group), the Veteran's primary treating provider for approximately twenty years, who treated him for his urethra.  Dr. Schuller stated, in pertinent part, as follows:

I have been the primary treating physician for [the Veteran] for approximately 20 years.  During this time, I have attended to many of [the Veteran's] medical issues over the years, including problems regarding his spine, hands, knees, and urethra.  I have examined [the Veteran's] extensive military history, service-connected hospitalizations and operation records.  In consideration of his eighteen exhaustive months as chief in bomb loading operations on B52 bombers in South East Asia, and the wide variety of physical and mental pressures he faced during an extremely dangerous assignment on an Air Force Combat Flight crew, I am of the opinion that the catalyst for many of his current medical problems is directly related to his military service.  These medical issues have plagued him since his retirement from the Air Force in 1981.  Neither his post retirement employment as a teacher nor his standard social activities could equal the tension, exertion and perilous danger that was imposed on him through his military career.  In my opinion, his ongoing medical issues are directly related to his military service. 

The Board finds that the DBQ has more probative value than the opinion of Dr. Schuller.  Dr. Schuller's opinion is a broad opinion which does not provide an adequate rationale which explains the reasoning behind his belief that the Veteran's urethral problems are due to service.  Further, Dr. Schuller's opinion is based on an incorrect premise, that urethral problems have plagued him since his discharge from service in 1981.  In fact, the record shows that the Veteran's bladder was emptied in 1971 while hospitalized with no further noted complaints, there were numerous examinations thereafter in service which found no abnormal G-U system, and in February 2003 the Veteran reported that he had had difficulty urinating for a period of only 8 days.  Further, Dr. Schuller does not provide an adequate rationale as to how the Veteran's service caused the current urinary retention.  

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran. See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 
  
The Board also finds that any statement as to continuity of urinary problems since service is less than credible as it is inconsistent with the medical evidence in service and post-service noted above; thus, any clinical opinion based on such unsupported history lacks probative value.  

In sum, the probative evidence reflects that the Veteran had an isolated incident of urinary retention in 1971 which was relieved with a catheter, served the last ten years of service with a normal urinary system, did not have urinary complaints for more than a decade after separation from service, and his current disability is less likely as not casually related to service.  Thus, service connection is not warranted.

NME - Left Knee

Historically, the Veteran's claim for service connection for a left knee disability was denied by the RO in a December 2003 rating decision as there was no relationship between any current left knee disability and service.  Although the Veteran had a left knee sprain and mild chondromalacia in service in February 1973, an STR later that same month reflects that he reported that it "feels much better", his knee was normal upon separation, and he had an injury to the left knee several years post separation.  Evidence at the time included the Veteran's STRs and the Veteran's statements.

In July 2003 correspondence, the Veteran asserted that he had injured his left knee post service in February 1995 in Oklahoma when it came in contact with a fork on a pallet jack.  He reported that he had surgery in June 1995 and subsequent physical therapy, however, the pain has continued.  This would have been more than a decade post-service. 

Private records dated in 1995 reflect that the Veteran injured his left knee in February 1995 when he collided with a pallet jack while working (see Advanced Physical Therapy & Sports Rehabilitation and NovaCare records), that he was diagnosed with a torn medial meniscus (see Valley Spine & Orthopedics and Stanislaus Surgery Center records), that he was diagnosed with moderate degenerative changes of the left knee joint (see 1995 Dr. E. Stine x-ray record).  

Evidence added since the last final denial in December 2003

The newly received evidence includes the Veteran's statements that his left knee disability is due to years of service, to include lifting bombs, medical records noting a left knee disability (with the onset of complaints in 2001), a VA (DBQ) examination report, and, as noted above, a statement by Dr. J. Schuller dated in February 2018, who stated in pertinent part, as follows:

I have attended to many of [the Veteran's] medical issues over the years, including problems regarding his spine, hands, knees and urethra.  I have examined [the Veteran's] extensive military history, service-connected hospitalizations and operation records.  In consideration of his eighteen exhaustive months as chief in bomb loading operations on B52 bombers in South East Asia, and the wide variety of physical and mental pressures he faced during an extremely dangerous assignment on an Air Force Combat Flight crew, I am of the opinion that the catalyst for many of his current medical problems is directly related to his military service.  These medical issues have plagued him since his retirement from the Air Force in 1981.  Neither his post retirement employment as a teacher nor his standard social activities could equal the tension, exertion and perilous danger that was imposed on him through his military career.  In my opinion, his ongoing medical issues are directly related to his military service. 

New and Old evidence taken together 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds, given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has been received.  At the time of the last final denial, the claims file did not include a positive nexus opinion.  As the record now contains Dr. Schuller's opinion, which suggests a relationship between the knees and service, the low threshold espoused in Shade has been met.  Based on the foregoing, the claim is reopened. 

Newly reopened Left Knee claim

Having reopened the Veteran's claim, the Board must now consider whether service connection may be granted on a de novo basis.  The Veteran is not prejudiced by the Board's adjudication because the RO, in a November 2014 statement of the case (SOC), reopened the claim and denied it on the merits. Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

The Veteran's STRs reflect that the Veteran had a left knee complaint in February 1973 while in service.  The post service clinical records reflect diagnoses of left knee disabilities.  Thus, the issue is whether the two incidents are related.  The Board finds, for the reasons noted below, that service connection is not warranted.

As noted above, STRs in 1973 reflect that the Veteran was treated for a left knee complaint which he reported had improved later that same month.

Subsequent STRs are negative for left knee complaints.  The Veteran underwent numerous examinations for flying duty; however, none of them reflects a left lower extremity complaint or diagnosis (e.g. see January 1969, November 1969, June 1970, June 1971, April 1972, April 1974, April 1975, March 1976 April 1977, May 1978, and June 1980 examination reports).  The Veteran's AF Form 1042s (Medical Recommendation for Flying or Special Operational Duty) reflect that he was medically qualified for flying or special operational duty (see June 1980, November 1980 records).  His January 1981 Report of Medical Examination for retirement purposes reflects a normal lower extremity.  His January 1981 Report of Medical History for retirement purposes reflects that he denied cramps in his legs, a trick or locked knee, or lameness, bone, joint, or other deformity.  

The earliest post service clinical complaint of a left knee complaint is not until more than a decade after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As noted above, the evidence reflects a post-service February 1995 work injury which resulted in a torn meniscus and surgery to repair such, and a March 1995 radiology record reflects moderate degenerative changes of the left knee joint.  
 
A May 2002 VA record reflects that the Veteran reported having knee and back pain since October 2001.  The Board finds that if the Veteran had had pain since service, it would have been reasonable for him to have noted such, rather than state a much more recent onset.  The Veteran subsequently had a total knee arthroplasty in 2006.  

As noted above, the claims file includes a statement by Dr. J. Schuller dated in February 2018 in which he provided a general opinion that the Veteran's ongoing medical issues are directly related to his military service.  However, Dr. Schuller failed to provide an adequate rationale for his conclusions.  This is particularly significant as there is a lack of complaints in service after the 1973 incident, numerous subsequent examination reports which noted no abnormality of the lower extremities (e.g. see April 1974, April 1975, March 1976, April 1977, May 1978, June 1980, January 1981 examination reports), and there is a 1995 post service work-related injury to his knee.  

In a December 2012 statement, the Veteran stated that his years in service, to include lifting bombs, caused medical difficulties with his knees.  He attached a photograph which he states is him in a leg cast at Castle Air Force Base in 1968.  However, a review of the STRs reflects that the Veteran had a cast due to a foot problem, and not a knee injury. 

A September 2013 DBQ reflects that the Veteran reported that his knee symptoms began in 1992, which is post service.  The clinician opined that it is less likely as not that the Veteran had a left knee disability causally related to active service.  The examiner stated as follows: 

The claimant had complaint of left knee pain with treatment in 1973 during the service.  His enlistment exam and retirement exam did not indicate any knee issues.  His Report of Medical Record at the time of retirement indicated no problem with his knee.  After his one year service as an aircraft armament systems tech he was able to continue in the military actively serving until 1981 without additional complaints of right [sic] knee pain which suggest that the initial injury has resolved itself.  He has multiple flight and annual flight exams which did not indicate that there was a knee problem.  He did suffered [sic] an [sic] work injury in 1995 resulting in surgery for the left knee out of the service. 

The Board finds that the DBQ has more probative value than the opinion of Dr. Schuller because it reflects a more thorough review of the record and provides a thorough explanation for the conclusion reached.  

The Veteran is competent to describe knee pain even though the symptoms were not recorded during service, but in this case not only are there no complaints of the left knee after 1973, but he was found to have normal knees on numerous occasions.  The STRs lack the documentation of the combination of manifestations sufficient to identify a left knee disability after 1973, and sufficient observation to establish chronicity during service.  In addition, there is not a competent credible showing of continuity of symptoms after service to support the Veteran's claim.  Any statement as to continuity lacks credibility as it is inconsistent with the clinical evidence and the Veteran's statements at separation and in 2002 and in 2013.  To the extent he is asserting continuity of symptomatology from service, his statements are inconsistent with the contemporaneous evidence of record in the years of service, and the 2002 VA clinical record.  In making such a credibility finding, the Board is not finding that the Veteran has any intent to deceive.  Rather, he may be simply mistaken in his recollections due to the fallibility of human memory for events that occurred many years ago.  The Board also finds that any clinical opinion based on such unsupported history lacks probative value.  

In sum, the most probative evidence is against a finding that service connection is warranted. 

NME - Right knee

Historically, the Veteran's claim for service connection for a right knee disability was denied by the RO in a December 2003 rating decision because the record did not reflect a right knee disability.  The Veteran did not have complaints in service, nor were there clinical records documenting chronic complaints since service.  Evidence at the time included the Veteran's STRs, which were negative for a right knee disability, and the Veteran's statements.  

In June 2003 correspondence, the Veteran stated that he injured his right knee post service between January and February 12, 1993, while working as a Castle Air Force Base in California.  He contended that he was stepping out of a flight simulator and he twisted his leg, causing instant severe pain in the right knee.  He contends that he was treated with surgery in February 1993 and subsequent physical therapy.  He stated that the knee seemed to have healed "very well" after physical therapy, but that it becomes inflamed and painful at times.

Evidence added since the last final denial in December 2003

The newly received evidence includes the Veteran's statements that his right knee disability is due to years of service, to include lifting bombs, medical records noting a right knee complaints of pain beginning in October 2001 (see May 2002 VA clinical records), a VA (DBQ) examination report, and private clinical opinions. 

September 2005 correspondence from Dr. M. Hellner reflects that the Veteran had "eight separate injuries during his twenty-one year span of service in the military, denies any history of injury outside the military, and based on his history and the findings, his [right knee] arthritis appears to be cumulative and progressive in nature based on military service."  

As noted in more detail above, a statement by Dr. J. Schuller dated in February 2018 reflects his opinion that the Veteran's medical issues "have plagued him since his retirement from the Air Force in 1981" and are "directly related to his military service." 

New and Old evidence taken together 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds, given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has been received.  At the time of the last final denial, the claims file did not include evidence of a right knee disability or a positive nexus opinion.  Based on the foregoing, the claim is reopened. 

Newly Reopened Right Knee Disability

Having reopened the Veteran's claim, the Board must now consider whether service connection may be granted on a de novo basis. The Veteran is not prejudiced by the Board's adjudication because the RO, in a September 2013 rating decision (and a November 2014 statement of the case (SOC)) reopened the claim and denied it on the merits. Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The Board finds, based on the evidence noted below, that service connection is not warranted. 

The Veteran's STRs are negative for complaints of, treatment for, or diagnosis of, a right knee disability.  While in service, he underwent more than ten physical examinations and all were negative for a right lower extremity disability of the knee. (e.g. see January 1969, November 1969, June 1970, June 1971, April 1972, April 1974, April 1975, March 1976 April 1977, May 1978, and June 1980 examination reports).  His January 1981 Report of Medical Examination for retirement purposes reflects a normal lower extremity.  His January 1981 Report of Medical History for retirement purposes reflects that he denied cramps in his legs, a trick or locked knee, or lameness, bone, joint, or other deformity.  

The earliest clinical evidence of a right knee disability is not until more than a decade after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  A 1993 Stanford University Medical Center record reflects tear of the right medial meniscus and surgery in February 1993.  

A May 2002 VA record reflects that the Veteran reported having knee and back pain since October 2001.  It further reflects that the Veteran reported the pain for six or seven months for which he had been taking ASA and Tylenol without much relief.  It was noted that he had had arthroscopic surgery on both knees.  

A January 2006 record from Mercy Medical Center Merced reflects that the Veteran had a right knee total knee replacement after a diagnosis of severe degenerative arthritis of the right knee.  April 2007 correspondence from Tower Surgery Center reflects that the Veteran had stiffness to the right knee after a total knee arthroscopy.  

As noted above, September 2005 correspondence from Dr. M. Hellner reflects his opinion that the Veteran's right knee arthritis appears to be based on military service; however, the Board finds that this opinion lacks probative value as it is based on an unsupported history and lacks an adequate rationale.  Dr. Hellner's opinion is based on reports of several unsupported injuries in service; however, as noted above, the Veteran's STRs are negative for such and he had numerous examinations which reflect normal lower extremities.  Moreover, while the Veteran denied to Dr. Hellner any history of injury outside of the military, the 1993 medical record reflects a right knee injury, and in June 2003 correspondence, the Veteran reported a right knee injury.

As noted in more detail above, a statement by Dr. J. Schuller dated in February 2018 reflects his opinion that the Veteran's medical issues "have plagued him since his retirement from the Air Force in 1981" and are "directly related to his military service."  The Board finds that this opinion also lacks probative value as it is based on an unsupported history of continuity of symptoms.  The more probative clinical records reflect a normal right knee in service, a tear of the meniscus more than a decade after separation from service, and bone/joint complaints beginning in approximately 2001, two decades after separation from service. 

The Veteran is competent to describe knee pain and injury even though the symptoms and/or incident were not recorded during service, but in this case not only are there no complaints, but he was found to have normal knees on numerous occasions.  The STRs lack the documentation of the combination of manifestations sufficient to identify a right knee disability, and sufficient observation to establish chronicity during service.  In addition, there is not a competent credible showing of continuity of symptoms after service to support the Veteran's claim.  Any statement as to continuity lacks credibility.  To the extent he is asserting continuity of symptomatology from service, his statements are inconsistent with the contemporaneous evidence of record in the years of service, and the 2002 VA clinical record.  In making such a credibility finding, the Board is not finding that the Veteran has any intent to deceive.  Rather, he may be simply mistaken in his recollections due to the fallibility of human memory for events that occurred many years in the past.

The claims file also includes a September 2013 DBQ which reflects the clinician's opinion that it is less likely as not that the Veteran has a right knee disability causally related to active service.  The clinician's opinion was based, in part, on the lack of complaints in service, and the normal findings upon examination in service.  The Board finds this opinion to be the most probative as it was based on a review of the medical record and the conclusions are supported by an adequate rationale.

In sum, service connection is not warranted. 

Conclusion 

The Board has considered the Veteran's contentions as to the physical requirements of his service, and his healthy lifestyle (e.g. he is not overweight, not an alcoholic, not a smoker for five decades, and is a healthy eater).  The Board has also considered his report that he has been told by a State investigator that his injuries could not have been from his post-service work.  However, the Board finds that the DBQ opinions and the clinical records contemporaneous to service and contemporaneous to injuries are more probative than statements made decades later.  

The Board has also considered that although the Veteran had a urinary complaint in 1971 and a left knee complaint in 1973, he subsequently had years of service without such complaints.  Notably, he was seen on numerous occasions for other complaints/examinations (e.g. viral complaints (March 1976), upper respiratory infection (May 1976), sore throat (February 1977), stomach crampy and aches (April and May 1977), wrist furuncle (November 1977), sore throat (December 1977), rash (January 1978), bowel complaints (January 1978), left ankle (May 1978), upper respiratory infection (May 1978), hernia (December1978), foot problems (August 1978), nausea and vomiting (December 1979), epigastric bloating (January 1980), reflux (February 1980), and upper respiratory infection (October, November1980); thus, if he had chronic urinary and/or knee complaints, it would have been reasonable for him to have reported such as he sought treatment for other complaints.

The Veteran has not been shown to have the experience, training, or education necessary to make etiology opinions to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of the urinary system and joint systems, particularly where intercurrent injuries are involved.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 


ORDER

Entitlement to service connection for urethral blockage is denied.

As new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability, the claim is granted to that extent only. 

Entitlement to service connection for a left knee disability is denied.

As new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability, the claim is granted to that extent only. 

Entitlement to service connection for a right knee disability is denied.



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


